Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. Claims 3, 4, 7-10, 13, 15-17, 19-20, 22-24, 32-34, 37-41, 44-45 are canceled. Claims 42, 43 are withdrawn.
Claims 1, 2, 5, 6, 11, 12, 14, 18, 21, 25-31, 35, 36, 46, 47 are under consideration.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2. (previous rejection, maintained) Claims 1, 2, 12, 14, 18, 21, 35, 36, 46, 47 are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. (WO2013007772)(cited in applicant’s IDS submitted 10/10/2019) in view of Qian et al. (WO2005017149A1; previously cited).
See claims 1, 2, 12, 14, 18, 21, 35, 36, 46, 47 as submitted 8/29/2022.
Applicant contends: the defects in Martin et al. concerning the teachings of HBsAg as anything other than a fusion protein remain unremedied; the Office is relying on lines of reasoning from the predictable arts and applying them to the unpredictable arts without any further reasoning; neither Martin et al. nor Qian et al. provide any teaching, reasoning or motivation to combine the teachings; each reference independently teaches that is has solved the problems of the prior art and that no further improvements or combinations are required; Martin et al. and Qian et al. do not provide vaccine as recited; they do not provide that the sequence is situated downstream of the HBV core and modified HBV polymerase proteins and upstream of the HbsAg protein; the claims are non-obvious; these citations are not relevant; the caselaw relied upon relate to mixing of ingredients in non-biological arts; the application is directed to vaccine, different from the laminated sheet of Ex parte Rubin; proteins are not interchangeable in the context of vaccine; as to In re Japikse and In re Kuhle, neither is relevant or applicable to biological arts; the specific arrangement of antigens in two separate proteins is important to enable the preservation of conformational and T-cell epitopes; this ensures generation of specific and appropriate immune responses; in light of that disclosure the claims cannot be deemed prima facie obvious.
Applicant’s arguments are considered but found unpersuasive.
See the rejection as recited in the previous Office Action.

			Response to Arguments
Turning to applicant’s arguments, first, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Further, applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
It is maintained that one of ordinary skill in the art would have been motivated and had a reasonable expectation of arriving at the claimed invention in view of Martin et al. in view of Qian et al. (See MPEP 2143: Examples of Basic Requirements of a Prima Facie Case of Obviousness: I. EXEMPLARY RATIONALES: Examples of rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, one of ordinary skill in the art would have been motivated and had a reasonable expectation of success to use sequences as taught by Qian et al. with the construct as taught by Martin et al. Martin et al. teaches HBV fusion construct allowing delivery of one or more nucleic acid molecules within a host cell including intergenic sequences, and Qian et al., which also teaches fusion construct for delivery of coding sequences to a cell and use of intergenic sequences, teaches such a sequence already known and used in the art to facilitate expression, including generation of individual polypeptides (See MPEP 2144.06: Substituting equivalents known for the same purpose).
As to applicant’s allegation of lack of teaching, reasoning or motivation, on the contrary, it is noted that Martin et al. already teaches or suggests: use of multiple vector embodiments (pp. 28-35); including use of regulatory sequences (p. 32); including wherein vector refers to vehicle that contains elements necessary to allow delivery, propagation and/or expression of one or more nucleic acid molecule(s) within a host cell or organism (p. 28); composition for eliciting immune response to HBV (abstract); wherein two or more entities may be expressed independently in the same vector using distinct regulatory elements (p. 19). Qian et al. also teaches constructs used for delivery of coding sequences to a cell (p. 1); vector constructs for expression of two or more functional proteins under operative control of a single promoter (abstract); as well as the advantage wherein self-processing peptide facilitates expression of two or more polypeptide from a single open reading frame by providing a cleavage site to generate individual polypeptides (p. 3).
In view of such teachings, multiple obviousness rationales such as at least: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; and (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention are considered to be relevant in view of the cited teachings (See also MPEP § 2143.02, part II (requiring only “at least some degree of predictability,” not complete confidence in a desired outcome)).
In view of such rationales, applicant has not appeared to present evidence of unexpected results in view of the instant obviousness rejection, rather, merely attorney argument. For example, as to the order of components, a rationale in view of the MPEP has been presented (See page 6 of the Non-Final Action issued 11/26/2021), and applicant has not appeared to present evidence of unexpected results, rather, merely attorney argument. The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).
Further, as to relevance of for example Ex parte Rubin, In re Japikse, and In re Kuhle, such are already part of the cited provisions of the MPEP including 2144 and 2144.04 regarding obviousness rationales as to order, sequence, arrangement of parts and design choice, which are considerations of one of ordinary skill in the art as to vector constructs and components assembled therein. It is also reiterated that Martin et al. already teaches or suggests embodiments wherein intergenic sequence (IRES) is downstream of core and upstream of surface antigen; as well as downstream of polymerase (Figure 1).
As to enabling the preservation of conformational and T-cell epitopes, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Further, as cited above and previously, Martin et al. already teaches or suggests: wherein two or more entities may be expressed independently in the same vector using distinct regulatory elements (p. 19). Qian et al. also teaches wherein self-processing peptide facilitates expression of two or more polypeptide from a single open reading frame by providing a cleavage site to generate individual polypeptides (p. 3).
The rejection is maintained for reasons of record.

3. (previous rejection, maintained) Claims 5, 6, 11, 25-31 are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. in view of Qian et al. as applied to claims 1, 2, 12, 14, 18, 21, 35, 36, 46, 47 above and further in view of Apelian et al. (US20130243805; previously cited).
See claims 5, 6, 11, 25-31 as submitted 8/29/2022.
Applicant contends: Apelian et al. does not cure the deficiencies.
Applicant’s arguments are considered but found unpersuasive.
See the rejection as recited in the previous Office Action.

Response to Arguments
Turning to applicant’s arguments, first, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The rejection is maintained for reasons of record.

Conclusion
4. No claims are allowed.
5. THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M FRANCO G SALVOZA whose telephone number is (571)272-4468. The examiner can normally be reached M-F 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M FRANCO G SALVOZA/Primary Examiner, Art Unit 1648